Citation Nr: 1135173	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-39 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971 and from September 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran testified before the undersigned, sitting at the RO.  A transcript of this hearing is associated with the claims file.  

The Veteran also submitted additional evidence consisting of multiple VA mental health treatment records.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  However, as the Board herein grants the claim, there is no prejudice to the Veteran in not remanding the case for AOJ review of these records. 


FINDINGS OF FACT

1. The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychologist. 

2. The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors.

3. The Veteran has a current diagnosis of PTSD as a result of established combat-related stressors. 





CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010), 3.304(f)(3) (as revised, 75 Fed. Reg. 39843 (July 13, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.    

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors from his Army service including rocket and mortar attacks, seeing a Vietnamese girl killed in an explosion, seeing a fellow service member almost die when he rolled a dump truck, and the fear inspired by the many explosions he set and executed as a combat engineer.  The Board observes that a formal finding is of record indicating that there was insufficient evidence to request corroboration of the claimed stressors from the U.S. Army and Joint Services Records Research Center (JSRRC).   

Nevertheless, VA and private treatment records provide several inpatient and outpatient notes of a diagnosis of PTSD secondary to combat-related stressors in Vietnam.  Moreover, an April 2011 VA treatment record related to his treatment for PTSD specifically states that during bombing, the Veteran had extreme fear that the enemy would launch a ground attack, and associated the diagnosis of PTSD with this stressor, among others.  The treatment note was written by a clinical psychologist.

Applying the revised 38 C.F.R. § 3.304(f), the Board observes that the Veteran has expressed fear of death in relation to his claimed stressors, and a VA psychologist found his contentions to be sufficient to support a PTSD diagnosis.  Therefore, the Veteran's lay statements as to his claimed stressors are adequate evidence that they occurred.  Accordingly, the Board finds that the Veteran has verified in-service combat-related stressors as detailed above.  

Moreover, the record shows that the Veteran's diagnosis of PTSD has been associated with his described combat-related stressors.  Therefore, the criteria for service connection for PTSD have been met, and the Veteran's claim is granted.



ORDER

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


